20-51056-cag Doc#29 Filed 11/25/20 Entered 11/25/20 16:58:47 Main Document Pg 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE WESTERN DISTRICT
                                     SAN ANTONIO DIVISION

  In re:                                           §                       CASE NO. 20-51056-cag
                                                   §
  HEATHER MCHENRY,                                 §                                   CHAPTER 7
                                                   §
       Debtor.                                     §

                    DEBTOR’S MOTION TO APPROVE SALE OF HOMESTEAD
                   PROPERTY FREE AND CLEAR OF ALL LIENS AND CLAIMS

  TO THE HONORABLE JUDGE CRAIG GARGOTTA:

           COMES NOW DEBTOR in the above styled case, and respectfully request this Court

  approve the sale of Debtor’s homestead property free and clear of all liens, and in support thereof

  would show as follows:

                                           BACKGROUND

  1.       Debtor filed for bankruptcy relief on or about June 1, 2020 under Chapter 13 of the U.S.

           Bankruptcy Code. This case was converted to one under Chapter 7 on or about September

           11, 2020.

  2.       Debtor is selling a house at the following address, as disclosed in Schedule A of Debtor’s

           schedules: 602 Donaldson Ave., San Antonio, TX 78201.

  3.       Debtor has a Residential Contract attached as Exhibit A. Exhibit A is incorporated herein

           by reference.

  4.       Debtor’s property has a mortgage which is serviced by BSI Mortgage, as disclosed in

           Schedule D of Debtor’s schedules. The property to be sold is owned by the Debtor and has

           been exempted as her homestead, as disclosed in Schedule C of Debtor’s Schedules.

  5.       The title company and its underwriters have requested an order from this Court authorizing

           the sale of this property.
20-51056-cag Doc#29 Filed 11/25/20 Entered 11/25/20 16:58:47 Main Document Pg 2 of 3




                                           THE CONTRACT

  6.     Details of the contract are as follows:

         Buyers:                         Julie Michelle Wood and Rebecca Sue Carter
         Property Address:               602 Donaldson Ave., San Antonio, TX 78201
         Purchase Price:                 $310,000.00
         Closing date (tentative):       Monday, December 7, 2020

                        DISBURSEMENTS FROM SALE OF HOMESTEAD

  7.     Disbursements from the sale will be made as follows:

         Mortgage payoff
         County Taxes, Ad valorem taxes
         Costs of sale
         Real estate commissions

                                       AD VALOREM TAXES

  8.     The ad valorem tax liens which secure payment of any and all delinquent ad valorem taxes

         shall remain in effect until such taxes are paid in full. The ad valorem tax liens which secure

         payment of the 2020 ad valorem taxes to be assessed shall remain in effect until such taxes

         are paid in full.

                                           NET PROCEEDS

  9.     All net proceeds at closing will be distributed to Debtor.

                                                PRAYER

         Wherefore Debtor prays this Court approve the sale of the homestead property as herein

  described, free and clear of all liens and claims.

                                                        Respectfully submitted,

                                                        ADELITA CAVADA LAW
                                                        Attorney for Debtor

                                                        /s/ Adelita Cavada
                                                        Adelita Cavada, TBN 24084882
                                                        10004 Wurzbach Rd. #159
20-51056-cag Doc#29 Filed 11/25/20 Entered 11/25/20 16:58:47 Main Document Pg 3 of 3




                                                        San Antonio, Texas 78230
                                                        P: (210) 880-5299
                                                        F: (833) 851-3160
                                                        E: adelita@adelitacavadalaw.com


                                     CERTIFICATE OF SERVICE
  On this date, a true and correct copy of the foregoing was served to all parties of interest by
  CM/ECF notice, email notice, or by first class mail to the address listed below.

  Date: 11/25/2020                                      /s/ Adelita Cavada

  By ECF

  US Trustee

  Chapter 7 Trustee

  Richard E. Anderson on behalf
  of Creditor US Bank Trust NA

  Bradley S Balderrama on behalf
  of Creditor Bexar County

  Angie Marie Marth on behalf of
  Creditor US Bank Trust NA
